Rugg, C. J.
There is no disagreement between the parties about the facts.
'The plaintiff, a thoroughly experienced employee of the defendant, was injured by an electric shock received from a cable. Before the plaintiff was directed to work upon this cable his foreman telephoned to the switchboard operator at the power station of the defendant to shut off the current from this cable, which *209was identified by its number. The operator reported that he had done so; but he had made a mistake and shut it off from another cable. This evidence shows only the negligence of a fellow servant of the plaintiff. As this action is at common law, there can be no recovery. Grebenstein v. Stone & Webster Engineering Corp. 205 Mass. 431. The case plainly is distinguishable from Hopkins v. O’Leary, 176 Mass. 258, and Hooe v. Boston & Northern Street Railway, 187 Mass. 67, and like cases where there was a definite failure of the employer to take precautions to provide a place safe for the employee. In the case at bar the single cause of the plaintiff’s injury was the error of his fellow employee in stating what he had done for the protection of the plaintiff.

Exceptions overruled.